                                                             USDCSDNY
UNITED ST ATES DISTRICT COURT                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                ELECTRONICALLY FILED
UNITED STATES OF AMERICA                                     DOC#:
                                                             DATE FILED:
                                                                                I' .
                                                                               5 11   JoJ-I

               -v-                                                     20 CR 329 (CM)

JOSE RAFAEL NUNEZ DUARTE,

                       Defendant.



                  ORDER ACCEPTING THE PLEA ALLOCUTION BEFORE
                            A U.S. MAGISTRATE JUDGE

McMahon, C.J. :

        On April 7, 2021, United States Magistrate Judge Stewart D. Aaron, presided over the plea
allocution in the above captioned matter and reported and recommended that the named
defendant's plea of guilty be accepted. The Court having reviewed the transcript of the allocution,
the charging papers, and all other pertinent parts of the record, finds that the plea accords with the
requirements of Rule 11 of the Federal Rules of Criminal Procedure. Accordingly, the Court
adjudges defendant guilty of the offense(s) to which the guilty plea was offered. The Clerk is
directed to enter the plea.




                                       Senior District Court Judge
May 18, 2021
New York , NY
